Case 2:20-cv-11633-DMG-JC Document 29 Filed 02/24/21 Page 1 of 2 Page ID #:108




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-11633-DMG (JCx)                                      Date     February 24, 2021

 Title Monique Bunn v. Damon Anthony Dash, et al.                                       Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

    Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
             None Present                                                 None Present

 Proceedings: IN CHAMBERS—ORDER RE DEFENDANTS’ MOTION TO STRIKE [25]

          This case is related to another action before this Court between Plaintiff Monique Bunn
 and Defendant Damon Anthony Dash, Bunn v. Dash, No. CV 20-7389-DMG (JCx) (“First
 Action”). The First Action was originally filed on December 26, 2019 based on events that
 occurred in April 2019, and alleges claims for sexual assault, conversion, and negligent infliction
 of emotional distress. See First Action Doc. ## 1, 49. On November 16, 2020, Bunn filed a
 motion for leave to amend to add a cause of action for defamation, based on events that occurred
 on December 27, 2019. First Action Doc. # 104. The Court denied the motion as untimely. See
 First Action Doc. # 109. Bunn responded by filing her defamation claim as a brand-new lawsuit,
 initiating this action on December 24, 2019. See Complaint [Doc. # 1].

        On January 25, 2021, Defendants filed the instant motion to strike (“MTS”) the entire
 Complaint, arguing that the Complaint is duplicative of the First Action and is essentially an
 attempt to circumvent the Court’s order denying leave to amend in the First Action. [Doc. # 25.]

            Under Federal Rule of Civil Procedure 12(f), a district court “may strike from a pleading
 an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
 Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the expenditure of time and
 money that must arise from litigating spurious issues by dispensing with those issues prior to
 trial . . . .” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (alteration in
 original) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993)). Motions to
 strike, however, are generally disfavored and “often used as a delaying tactic.” N.Y. City Emps.’
 Ret. Sys. v. Berry, 667 F. Supp. 2d 1121, 1128 (N.D. Cal. 2009) (quoting Neilson v. Union Bank
 of Cal., N.A., 290 F. Supp. 2d 1101, 1152 (C.D. Cal. 2003)).

        Although it contains some overlapping allegations, the Complaint is not purely redundant
 to the First Action. The bulk of it centers on events that occurred after the First Action was
 commenced. Bunn alleges that, after filing her first lawsuit, Defendants in this action posted a
 video online with footage taken from the April 2019 incident that contains defamatory

 CV-90                              CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:20-cv-11633-DMG-JC Document 29 Filed 02/24/21 Page 2 of 2 Page ID #:109




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-11633-DMG (JCx)                                    Date     February 24, 2021

 Title Monique Bunn v. Damon Anthony Dash, et al.                                    Page     2 of 2

 statements. Compl. ¶¶ 24-29. The video was allegedly an attempt to retaliate against the filing
 of the First Action. Id. While the defamatory statements relate to the events underlying the First
 Action, they undoubtedly arose in a separate occurrence, eight months later.

         Despite the Court’s Order denying leave to amend in the First Action, nothing prevents
 Bunn from initiating a new action, so long as her additional claims are not barred by the statute
 of limitations. Defendants provide no legal basis for using a Rule 12(f) motion to nullify a
 lawsuit that arose from a denial of leave to amend a prior related lawsuit. Accordingly, the MTS
 is DENIED. Defendants shall file their Answer by March 11, 2021. The February 26, 2021
 hearing is VACATED.


 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
